Citation Nr: 9918705	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder as the result of herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for bone deterioration 
as the result of herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for defective hearing 
in the right ear as the result of herbicide (Agent Orange) 
exposure.

4.  Entitlement to service connection for a skin disorder as 
the result of herbicide (Agent Orange) exposure.

5.  Entitlement to a compensable rating for amebiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 26, 1995, rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
various disabilities based on herbicide (Agent Orange) 
exposure in service and denied a compensable rating for 
amebiasis.

The claim for service connection for defective hearing has 
been adjudicated strictly on the basis of whether the claimed 
hearing loss is the result of exposure to herbicide in 
service.  In his substantive appeal, however, the veteran has 
advanced contentions to the effect that his hearing deficit 
results also from exposure to artillery fire during service; 
in so doing, he has raised the additional issue of 
entitlement based on direct service incurrence.  The question 
of entitlement to service connection for defective hearing on 
the basis of direct service incurrence is not inextricably 
intertwined with the issue of entitlement based on Agent 
Orange exposure and is not before the Board at the present 
time.  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The record does not include competent evidence to 
establish that he has a gastrointestinal disorder as a result 
of exposure to herbicides (Agent Orange) during service.

2.  The record does not include competent evidence to 
establish that he has bone deterioration as a result of 
exposure to herbicides (Agent Orange) during service.

3.  The record does not include competent evidence to 
establish that he has defective hearing in the right ear as a 
result of exposure to herbicides (Agent Orange) during 
service.

4.  The record does not include competent evidence to 
establish that he has a skin disorder as a result of exposure 
to herbicides (Agent Orange) during service.

5.  Service connection is in effect for amebiasis; the 
evidence does not establish that the disorder is currently 
symptomatic.


CONCLUSIONS OF LAW

1.  The claim for service connection for a gastrointestinal 
disorder as a result of herbicide (Agent Orange) exposure in 
service is not well grounded.  38 U.S.C.A. §§ 1110, 1112, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

2.  The claim for service connection for bone degeneration as 
a result of herbicide (Agent Orange) exposure in service is 
not well grounded.  38 U.S.C.A. §§ 1110, 1112, 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

3.  The claim for service connection for defective hearing in 
the right ear as a result of herbicide (Agent Orange) 
exposure in service is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

4.  The claim for service connection for a skin disorder as a 
result of herbicide (Agent Orange) exposure in service is not 
well grounded.  38 U.S.C.A. §§ 1110, 1112, 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

5.  The criteria for a compensable rating for amebiasis are 
not met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.114, Codes 7321, 7323 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that no pertinent defects were 
reported on examination for enlistment.  In September 1966, 
the veteran was referred to a dermatology clinic for probable 
psoriasis.  It was reported that there had been a gradual 7- 
to 8-week onset of benign crusted lesions over the back and 
upper chest.  The diagnosis was focal eczema.  Later entries 
in 1966 showed improvement of the eruption.  Findings 
suggestive of intiligo were noted in October 1966.  Service 
medical records show that the veteran was seen at an aid 
station in August 1967 for symptoms that included diarrhea, 
stomach cramps, nausea, vomiting, and lack of appetite.  
There was a mild skin rash.  The initial clinical impression 
was of a viral disorder.  Several days later, after further 
workup, a diagnosis of amebiasis was recorded.  It was 
reported that the veteran had superficial infected spots on 
the back and chest associated with the disorder which 
resulted in intiligo when healed.  These were attributed to 
skin infections due to mosquito bites.  In September 1967, 
the veteran continued to have diarrhea and a clinical 
impression of unresolved amebiasis was made.  In March 1968, 
pyoderma was noted on the back of the head.  In March 1968, 
the veteran was seen at a dermatology clinic where crusted 
pustules on the hands, back and upper chest were reported.  
The diagnosis was excoriated insect bites.  No pertinent 
abnormalities were reported on examination for separation.

The veteran's original claim for VA disability compensation 
was received in February 1969.  He reported having been 
hospitalized in Vietnam in 1967 for stomach trouble.  A VA 
examination was performed in April 1969 in connection with 
the claim.  The veteran complained of occasional high fevers 
of 102 to 103 degrees associated with upper abdominal pain, 
diarrhea, occasional nausea and vomiting.  He reported 
occasional fresh blood in the stool.  Examination of the skin 
showed no rash.  Examination of the abdomen was unremarkable.  
The report noted that no chronic medical condition was found, 
and a history of tropical dysentery was noted.



By a rating decision of May 22, 1969, the RO granted service 
connection for "amoebiasis, claimed as stomach condition," 
and a noncompensable rating was assigned from the day 
following separation from service.  A June 11, 1969, 
notification letter advised him that service connection had 
been granted for "stomach condition, diagnosed as 
amoebiasis."  

In March 1995, the veteran filed a claim for compensation for 
"skin condition-cellulitis" and a stomach problem.  In 
support of the claim, he submitted discharge summaries and 
other clinical records pertaining to hospitalizations at the 
St. John's Episcopal Hospital in March and April 1990 and in 
August 1994.  In the 1990 hospitalization, the veteran was 
treated for diverticulitis.  He was also treated for 
diverticulitis during the 1994 hospitalization.

Also submitted were records from a December 1987 
hospitalization at the John T. Mather Memorial Hospital in 
December 1987 for chest pain and cholecystitis.

The veteran underwent a VA evaluation in March 1995 for 
purposes of an application to the Agent Orange Registry.  He 
reported that he had been having pain in his left hip for 
years but that during the past year it had become unbearable.  
On orthopedic evaluation, he reported that a deteriorated 
left hip had been diagnosed two years earlier by magnetic 
resonance imaging.  Diverticulitis of seven years' duration 
was also noted.  Examination of the abdomen showed no 
organomegaly.

The veteran underwent a VA gastrointestinal examination in 
May 1995, at which time he reported that diverticulitis had 
been diagnosed in 1987 or 1988 at the Mather Hospital and 
that he had been placed on therapy and diet.  Every once in 
awhile, he would get severe lower abdominal pains and 
bleeding in the stools.  He described periodic abdominal pain 
in the lower abdomen.  The diagnosis was history of 
diverticulitis, recurrent.




A VA skin examination was also performed in May 1995.  The 
veteran reported having had a rash on his back in Vietnam in 
1966 and 1967.  He had an occasional breakout of pimples 
which lasted about two days and then went away.  There were 
no objective findings on examination.  There was no 
diagnosis.


II.  Service Connection for Disorders Claimed as the
 Results of Herbicide Exposure

The law provides that service connection may be granted for a 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998)

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp.1998).  The United 
States Court of Veterans Appeals (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991).  The burden of presenting evidence to 
render plausible each element identified by the Court to 
establish a well-grounded claim rests with the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Until a claim is 
established as well grounded, the VA is not subject to any 
obligation to provide assistance in developing further facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  If a claim is 
found to be in fact well grounded, the VA is obligated to 
provide assistance in substantiating such claim, including 
the scheduling of a medical examination at VA expense.  

A three-pronged test to determine whether a claim is well 
grounded has been established by the Court.  There must be 
competent evidence of current disability (i.e., a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the injury or disease in service and the current 
disability (medical evidence).  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Caluza, Id.  The Court has further held that, to be 
well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; medical evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 69 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Additional rules of law pertaining specifically to claims of 
service connection for disabilities due to exposure to 
herbicide agents are applicable in this case.  See 
38 U.S.C.A. § 1116 (West 1991 & Supp.1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  A herbicide agent is a chemical in a 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i) (1998).  VA 
regulations define Vietnam Era service as extending from 
August 5, 1964, to May 7, 1975.  The Veterans' Benefits 
Improvements Act of 1996, Pub. L. No. 104-275 extends the 
Vietnam Era to February 28, 1961, for all veterans who served 
in Vietnam, and extends special eligibility for health 
benefits based on Agent Orange exposure to those who served 
on or after January 9, 1962.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).

VA regulations specify that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases will be considered service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
(1998) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998) are 
also satisfied:  Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), 



and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneiform disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval or air service.  38 C.F.R. § 3.307(a)(6)(2) 
(1998).  Effective November 7, 1996, presumptive service 
connection is also warranted for acute and subacute 
peripheral neuropathy and prostate cancer under 38 C.F.R. 
§ 3.309(e).  38 C.F.R. §§ 3.307, 3.309, as in effect on and 
after November 7, 1996.  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) Note 2 (1998).  
An amendment to 38 C.F.R. § 3.307(a)(6)(2) has been amended 
to provide a one-year manifestation period from the date of 
the last exposure for acute and subacute peripheral 
neuropathy.  Presumptive service connection is warranted for 
prostate cancer that manifests itself to a degree of 
10 percent at any time after exposure.

The Secretary of Veterans Affairs (Secretary) formally 
announced in the Federal Register on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
However, the United States Court of Appeals for the Federal 
Circuit (Court of Appeals) subsequently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994).

In this case, the veteran had qualifying service in Vietnam; 
therefore, exposure to Agent Orange is presumed.  38 C.F.R. 
§ 3.307(a)(6) (1998).  However, whether he 



currently has a disorder related to Agent Orange exposure is 
a question which requires a medical diagnosis.  Grottveit, 
Id.  Of the disorders claimed by the veteran to be due to 
Agent Orange exposure, only a gastrointestinal disorder, 
shown by medical records to be diverticulitis, and "bone 
deterioration," an apparent reference to some form of 
degenerative disorder of the left hip, is shown to be 
manifest at the present time.  Neither disorder falls within 
any of the categories of presumptive disabilities listed in 
the regulations.  Of the disorders not shown to be currently 
manifest, defective hearing and a chronic skin disorder, the 
presumption does not attach.  Therefore, the presumption in 
favor of service connection is not applicable to any of the 
disorders at issue.  38 C.F.R. §§ 3.307(a)(6), 3.307(e) 
(1998).

Under Combee, Id., the veteran may still establish service 
connection if any of the claimed disorders is shown to be 
related to Agent Orange exposure in service.  A conclusion to 
that effect requires a medical diagnosis or medical opinion 
as to causation, and the Court has held that where an issue 
involves medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Grottveit, Id.  
See also Brock v. Brown, 10 Vet. App. 155 (1998) with regard 
to the requirements for a well-grounded Agent Orange claim.

With respect to the gastrointestinal disorder claim, it 
should be clarified that the disorder for which service 
connection is sought on the basis of Agent Orange exposure is 
separate from the amebiasis for which service connection has 
already been established.  This clarification is necessary in 
light of a number of casual references to amebiasis in the 
record as a "stomach disorder," beginning as early as the 
notification letter mailed to the veteran in 1969 after the 
original service connection grant.  

The medical evidence shows that the veteran's post service 
gastrointestinal disorders consist of diverticulitis and at 
least one episode of cholecystitis.  The veteran apparently 
believes that these disorders are related to his presumed 
exposure to 
Agent Orange during service, but he has submitted no medical 
evidence to substantiate that allegation.  To establish a 
well-grounded claim for service connection for any 
disability, medical evidence is required, not just 
allegations.  Tirpak, Id.

In the absence of medical documentation of a nexus between 
the post service gastrointestinal disorder and military 
service, including herbicide exposure, the only evidence on 
file consists of statements by the veteran concerning his 
belief as to the etiology of the post service disorder.  The 
veteran is not competent to provide testimony regarding the 
cause of any medical condition.  Grottveit, Id., see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson is 
not competent to provide probative statements or testimony 
regarding medical matters).  

With respect to a skin disorder, the record shows that the 
veteran was treated for a skin rash on various occasions 
during service.  There is no evidence that the disorders were 
chronic in nature.  No skin defects were reported on any of 
the post service VA examination, and none were documented in 
any of the records submitted by the veteran in support of his 
claim.  There is no basis for the finding of a well-grounded 
claim in the absence of current disability.  Brammer, Id.  
The same is true for defective hearing, a disorder which is 
claimed by the veteran but is not documented in the record by 
competent medical evidence.  Even if documented, there is no 
medical evidence that would tend to establish that any 
current defective hearing is related to Agent Orange exposure 
during service.  

With respect to "bone degeneration," information reported 
during the Agent Orange evaluation in March 1995 shows that 
some kind of degenerative process in the left hip has been 
established in recent years by a magnetic resonance imaging 
scan.  No medical evidence concerning the etiology of the 
disorder or establishing a nexus to service or to Agent 
Orange exposure has been submitted.  As noted above with 
respect to gastrointestinal pathology, the veteran is not 
competent to provide evidence regarding the causation of any 
disability.  Grottveit, Espiritu, Id.

In the absence of well-grounded claims, service connection 
must be denied for a gastrointestinal disorder, bone 
deterioration, defective hearing in the right ear, and a skin 
disorder as disabilities resulting from Agent Orange 
exposure.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Although the RO did not specifically cite the absence of a 
well-grounded claim as the basis for the denial of service 
connection, this omission constitutes harmless error.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  The RO's failure to 
adjudicate the question of well groundedness did not result 
in prejudice to the veteran; to the contrary, by adjudicating 
the claims as if they were well grounded, the veteran 
received a greater degree of consideration than would have 
been required for a well-groundedness determination.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The law specifies where an application for benefits is not 
complete and the VA is on notice of medical evidence that may 
complete the application, there is a VA obligation under 
38 U.S.C.A. § 5103(a) (1991 & Supp. 1998) to inform the 
veteran of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, the veteran has not identified any medical evidence 
which would render his claims for service connection well 
grounded.  See also Slater v. Brown, 9 Vet. App. 240 (1996) 
and Gobber v. Derwinski, 2 Vet. App. 470 (1992).  The RO has 
satisfactorily informed the veteran of the evidence necessary 
to complete his application pursuant to 38 U.S.C.A. 
§ 5103(a).  In addition, the discussion by the Board herein 
has further explained the elements necessary to establish a 
well-grounded claim.  Under these circumstances, the 
requirements of 38 U.S.C.A. § 5103(a) and Robinette have been 
adequately satisfied.


III.  Increased Rating for Amebiasis

The Board finds the claim for an increased rating for 
amebiasis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), Murphy, Id.; Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board finds that all indicated 
development has been completed and that the statutory duty to 
provide assistance in developing the relevant evidence has 
been satisfied.  The veteran has identified no additional 
relevant evidence that has not been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1998), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  

The service-connected amebiasis is rated noncompensably 
disabling under the criteria found in 38 C.F.R. § 4.114, 
Code 7321 (1998).  Under that code, a noncompensable rating 
is assigned when the amebiasis is asymptomatic.  A 10 percent 
rating is provided when there are mild gastrointestinal 
disturbances, lower abdominal cramps, nausea, gaseous 
distention, chronic constipation interrupted by diarrhea.  A 
note in the rating schedule under this Code states that 
"[a]mebiasis with or without liver abscess is parallel in 
symptomatology with ulcerative colitis and should be rated on 
the scale provided for the latter.  Similarly, lung abscess 
due to amebiasis will be rated under the respiratory system 
schedule, Diagnostic Code 6890.  Under Code 7323, the Code 
for ulcerative colitis, a 10 percent rating is provided for 
moderate disability, with infrequent exacerbations.  
38 C.F.R. § 4.114, Code 7323 (1998).

Although the veteran claims that he has symptoms associated 
with the service-amebiasis, the medical evidence of record 
does not demonstrate any objective manifestations of the 
disorder.  The only postservice gastrointestinal symptoms 
shown in the record have been due not to amebiasis but to 
diverticulitis or cholecystitis, disorders for which service 
connection has been claimed and denied.  In fact, no post 
service symptomatology suggestive of amebiasis has been 
recorded at any time since 1969, when the veteran complained 
of diarrhea and fevers.  But even then, the manifestations 
claimed were not actually documented on examination.  The 
evidence pertaining to the veteran's current status does not 
establish that he has any current symptoms due to amebiasis.  

The conclusion to be drawn is that a preponderance of the 
evidence of record is against the veteran's claim for a 
compensable rating for this disorder.  Therefore, the benefit 
of the doubt rule does not apply, and the claim for increase 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  The 
Board likewise finds that the disability shown  by the 
evidence of record does not more nearly approximate the level 
of disability required for a compensable rating of 10 percent 
under the applicable codes.  38 C.F.R. § 4.7 (1998).  


ORDER

Service connection for a gastrointestinal disorder due to 
herbicide (Agent Orange) exposure is denied.

Service connection for bone deterioration due to herbicide 
(Agent Orange) exposure is denied.

Service connection for defective hearing in the right ear due 
to herbicide (Agent Orange) exposure is denied.

Service connection for a skin disorder due to herbicide 
(Agent Orange) exposure is denied.

A compensable rating for amebiasis is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




Error! Not a valid link.

